NOT RECOMMENDED FOR PUBLICATION
                                File Name: 21a0262n.06

                                           No. 20-1846

                          UNITED STATES COURT OF APPEALS                               FILED
                               FOR THE SIXTH CIRCUIT                             Jun 01, 2021
                                                                             DEBORAH S. HUNT, Clerk
UNITED STATES OF AMERICA,                            )
                                                     )
       Plaintiff-Appellee,                           )      ON APPEAL FROM THE UNITED
                                                     )      STATES DISTRICT COURT FOR
v.                                                   )      THE EASTERN DISTRICT OF
                                                     )      MICHIGAN
                                                     )
DEHAVEN LAPRIEST HOGG,                               )      OPINION
                                                     )
       Defendant-Appellant.                          )
                                                     )

BEFORE:NORRIS, KETHLEDGE, and NALBANDIAN, Circuit Judges.

       ALAN E. NORRIS, Circuit Judge.              Dehaven Lapriest Hogg filed a request for

compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A). The district court denied the motion,

holding that his release was inconsistent with the § 3553(a) factors; that he lacked “extraordinary

and compelling reasons” for release, as defined in U.S.S.G. § 1B1.13; and that he remained a

danger to the community. Hogg appealed, and after the briefs here were filed, this court decided

United States v. Jones, 980 F.3d 1098, 1109 (6th Cir. 2020), which concluded that § 1B1.13 did

not apply to inmate-filed motions. The district court fully explained why the sentencing factors,

standing alone, supported denial of compassionate release, however, and we affirm on that basis.

       In 2011, a grand jury charged Hogg with four counts of distributing crack cocaine, in

violation of 21 U.S.C. § 841(a)(1). A jury later convicted Hogg on all counts. At sentencing, the

district court applied the career-offender enhancement and calculated a guidelines range of 262 to

327 months. After the district court balanced, among other things, Hogg’s lengthy criminal history
                                                                                 United States v. Hogg
                                                                                          No. 20-1846


and his need to develop employment skills to support his family, the court sentenced Hogg to 262

months’ imprisonment—the bottom of the range. Hogg appealed that sentence, arguing that it was

procedurally and substantively unreasonable. This court affirmed the sentence. United States v.

Hogg, 525 F. App’x 327, 327–28 (6th Cir. 2013).

        Seven years later, Hogg filed the motion for compassionate release now before us. He

asked for release because COVID-19 had spread throughout his prison, FCI Elkton, and because

his hypothyroidism, weakened immune system, and hypoglycemia put him at a high risk of serious

illness from the virus.

        The district court denied relief for three reasons. First, the court concluded that his release

would be inconsistent with the § 3553(a) sentencing factors. Hogg had three previous drug-related

convictions and had served only 37% of his sentence for his newest drug-distribution offense. The

court also noted that Hogg’s criminal history included several violent offenses. As the court

detailed in a third section, those offenses, along with a prior violation of the terms of his conditional

release, suggested that Hogg was a danger to the community. Second, the district court determined

that Hogg’s reasons for release were not “extraordinary and compelling,” as defined in U.S.S.G. §

1B1.13. Third, as just noted, the district court concluded that Hogg remained a danger to the

community.

        This appeal followed. While it was pending, this court held that § 1B1.13 did not apply to

inmate-filed compassionate-release motions. See United States v. Elias, 984 F.3d 516, 519 (6th

Cir. 2021). Thus, for Hogg’s motion, a two-part analysis now applies: first, whether there are

“extraordinary and compelling reasons for release,” as determined by the district court in its

discretion; and second, whether a sentence reduction is consistent with the § 3553(a) factors. See

United States v. Hampton, 985 F.3d 530, 532 (6th Cir. 2021). After Elias, therefore, the district

                                                   2
                                                                             United States v. Hogg
                                                                                      No. 20-1846


court’s reliance on § 1B1.13 was erroneous. However, we can affirm based solely on the court’s

analysis of the § 3553(a) factors. See United States v. Tomes, 990 F.3d 500, 503 (6th Cir. 2021).

We review the district court’s decision for an abuse of discretion. See Elias, 984 F.3d at 520.

       Here, the district court weighed several considerations, including the seriousness of Hogg’s

drug-distribution offense, the portion of the sentence that Hogg had already served, his several

previous drug-related offenses, his history of violent offenses, and his violation of the terms of

conditional release. The district court also noted that, although Hogg had said that he “would

likely seize the opportunity [for release] and make the best of it,” his lengthy criminal history

“indicate[d] otherwise.”

       Hogg contends that this analysis failed to consider his (lack of) disciplinary record in

prison. To be fair, “evidence of postsentencing rehabilitation may be highly relevant to several of

the § 3553(a) factors that Congress has expressly instructed district courts to consider.” Pepper v.

United States, 562 U.S. 476, 491 (2011); see also United States v. Williams, 972 F.3d 815, 817

(6th Cir. 2020) (remanding a denial of a sentence-reduction motion because the district court “did

not mention [the defendant’s] argument regarding his post-conviction conduct”). But there is no

reason to think that the district judge here ignored Hogg’s disciplinary record. See Hampton, 985

F.3d at 533 (“We see no reason to believe that the district court, as [the defendant] suggests,

brushed aside his arguments or failed to consider the entire record.”). Indeed, the record reflects

that the district court considered Hogg’s assertion that he was rehabilitated. The court simply

disagreed with that assertion, concluding that Hogg’s “criminal history of multiple and regular

criminal offenses” indicated that Hogg would not “make the best” of release. Besides, a “district

court does not abuse its discretion simply by failing to explicitly address each individual argument

put forward by the defendant in support of a sentence reduction.” United States v. Rafidi, 842 F.

                                                 3
                                                                              United States v. Hogg
                                                                                       No. 20-1846


App’x 1017, 1023 (6th Cir. 2021); see also Chavez-Meza v. United States, 138 S. Ct. 1959, 1967

(2018). Thus, the district court did not err when it omitted a reference to his disciplinary record.

       Hogg also contends that the district court overemphasized his convictions from the 1990s

and that he had served less than 40 percent of his sentence. But he concedes that the district court

could consider those facts. In essence, then, Hogg asks the panel to balance the § 3553(a) factors

differently—a task this court has repeatedly declined to do. See, e.g., United States v. Adkins, 729

F.3d 559, 571 (6th Cir. 2013); United States v. Ely, 468 F.3d 399, 404 (6th Cir. 2006). Courts

should not lightly second-guess the weight that the district court gives the § 3553(a) factors. See

United States v. Rayyan, 885 F.3d 436, 442 (6th Cir. 2018). And Hogg gives us no compelling

reason to re-weigh them here. Hogg had a lengthy criminal history and previously violated the

conditions of his release. Although some of his violent offenses were from the 1990s, one offense

from 1995 was resisting the police. Hogg committed a similar violent offense much later when in

2011—a month before a grand jury indicted him on the counts here—he again evaded the police.

Thus, the district court could reasonably assume that Hogg had not outgrown this behavior.

       The judgment of the district court is affirmed.




                                                  4